$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u 2ULJLQDO                u 'XSOLFDWH2ULJLQDO
                                                                                                                              Sep 02, 2020
                                           81,7(' 67$7(6 ',675,&7 &2857                                                   s/ JeremyHeacox
                                                                         IRUWKH
                                                             Eastern District of Wisconsin
                                                          BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  ,QWKH0DWWHURIWKH6HDUFKRI
             (Briefly describe the property to be searched
              or identify the person by name and address)
         ,QIRUPDWLRQ WKDW LV VWRUHG DW SUHPLVHV
                                                                                   &DVH1R     20-M-358 (SCD)
       FRQWUROOHG E\ *RRJOH FRQFHUQLQJ D &LW\ RI
                .HQRVKD JDUEDJH WUXFN
                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU
           $QDSSOLFDWLRQE\ DIHGHUDOODZ HQIRUFHPHQW RIILFHU RUDQDWWRUQH\ IRUWKHJRYHUQPHQWUHTXHVWVWKHVHDUFKDQGVHL]XUH
RIWKHIROORZLQJSHUVRQRUSURSHUW\ ORFDWHG LQWKH                                  'LVWULFWRI
(identify the person or describe the property to be searched and give its location)
  6HH $WWDFKPHQW $




        ,ILQGWKDWWKHDIILGDYLW V RUDQ\UHFRUGHGWHVWLPRQ\HVWDEOLVKSUREDEOHFDXVHWRVHDUFKDQGVHL]HWKHSHUVRQRUSURSHUW\
GHVFULEHGDERYHDQGWKDWVXFKVHDUFKZLOOUHYHDO (identify the person or describe the property to be seized)
  6HH $WWDFKPHQW %




                                                                                              9-15-20
         <28$5(&200$1'('WRH[HFXWHWKLVZDUUDQWRQRUEHIRUH                                         (not to exceed 14 days)
       u LQWKHGD\WLPHDPWRSP ✔
                                                u DWDQ\WLPHLQWKHGD\RUQLJKWEHFDXVHJRRGFDXVHKDVEHHQHVWDEOLVKHG

        8QOHVVGHOD\HGQRWLFHLVDXWKRUL]HGEHORZ\RXPXVWJLYHDFRS\RIWKHZDUUDQWDQGDUHFHLSWIRUWKHSURSHUW\WDNHQWRWKH
SHUVRQIURPZKRPRUIURPZKRVHSUHPLVHVWKHSURSHUW\ZDVWDNHQRUOHDYHWKHFRS\DQGUHFHLSWDWWKHSODFHZKHUHWKH
SURSHUW\ZDVWDNHQ
        7KHRIILFHUH[HFXWLQJWKLVZDUUDQWRUDQRIILFHUSUHVHQWGXULQJWKHH[HFXWLRQRIWKHZDUUDQWPXVWSUHSDUHDQLQYHQWRU\
DVUHTXLUHGE\ODZDQGSURPSWO\UHWXUQWKLVZDUUDQWDQGLQYHQWRU\WR                     +RQ 6WHSKHQ & 'ULHV                  
                                                                                                  (United States Magistrate Judge)

     u 3XUVXDQWWR86&D E ,ILQGWKDWLPPHGLDWHQRWLILFDWLRQPD\KDYHDQDGYHUVHUHVXOWOLVWHGLQ86&
  H[FHSWIRUGHOD\RIWULDO DQGDXWKRUL]HWKHRIILFHUH[HFXWLQJWKLVZDUUDQWWRGHOD\QRWLFHWRWKHSHUVRQZKRRUZKRVH
SURSHUW\ZLOOEHVHDUFKHGRUVHL]HG(check the appropriate box)
     u IRU         GD\V(not to exceed 30) u XQWLOWKHIDFWVMXVWLI\LQJWKHODWHUVSHFLILFGDWHRI                                         

                                 9-2-2020, 7:30 p.m.
'DWHDQGWLPHLVVXHG
                                                                                                          Judge’s signature
                                                                                                          Judge
                            Milwaukee, Wis
&LW\DQGVWDWH                                                                        +RQ 6WHSKHQ & 'ULHV 86 0DJLVWUDWH -XGJH
                                                                                                        Printed name and title
                           Case 2:20-mj-00358-SCD Filed 09/02/20 Page 1 of 17 Document 1
$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV 3DJH

                                                                             5HWXUQ
&DVH1R                                'DWHDQGWLPHZDUUDQWH[HFXWHG                 &RS\RIZDUUDQWDQGLQYHQWRU\OHIWZLWK

,QYHQWRU\PDGHLQWKHSUHVHQFHRI

,QYHQWRU\ RIWKHSURSHUW\ WDNHQDQGQDPH V RIDQ\ SHUVRQ V VHL]HG




                                                                         &HUWLILFDWLRQ


        ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQYHQWRU\LVFRUUHFWDQGZDVUHWXUQHGDORQJZLWKWKHRULJLQDOZDUUDQWWRWKH
GHVLJQDWHGMXGJH



'DWH
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




                           Case 2:20-mj-00358-SCD Filed 09/02/20 Page 2 of 17 Document 1
                                       ATTACHMENT A

                                    Property To Be Searched

      This warrant is directed to Google LLC and applies to:

       (1) Location History data, sourced from information including GPS data and information

            about visible wi-fi points and Bluetooth beacons transmitted from devices to Google,

            reflecting devices that Google calculated were or could have been (as indicated by

            margin of error, i.e., “maps display radius”) located within the geographical region

            bounded by the latitudinal and longitudinal coordinates, dates, and times below

            (“Initial Search Parameters”); and

       (2) identifying information for Google Accounts associated with the responsive Location

       History data.

                                     Initial Search Parameters

       x        Date: August 25, 2020
       x        Time Period: 12:05 AM to 12:15 AM (CST)
       x        Target Location: Geographical area identified as:
                42.583947, -87.826878; 42.584058, -87.826896, 42.584027, -87.827127;
                42.583913, -87.827107

                Also approximately depicted using the following image:




Google is further ordered to disclose the above information to the Government within 10 days of
the issuance of this warrant.




           Case 2:20-mj-00358-SCD Filed 09/02/20 Page 3 of 17 Document 1
                                          ATTACHMENT B

                                    Particular Items to Be Seized

   I.          Information to be disclosed by Google

         The information described in Attachment A, via the following process:

         1.       Google shall query location history data based on the Initial Search Parameters

specified in Attachment A. For each location point recorded within the Initial Search

Parameters, and for each location point recorded outside the Initial Search Parameters where the

margin of error (i.e., “maps display radius”) would permit the device to be located within the

Initial Search Parameters, Google shall produce to the government information specifying the

corresponding unique device ID, timestamp, location coordinates, display radius, and data

source, if available (the “Device List”).

         2.       The government shall review the Device List and identify to Google the devices

about which it seeks to obtain Google account identifier and basic subscriber information. The

government may, at its discretion, identify a subset of the devices.

         3.       Google shall disclose to the government identifying information, as defined in 18

U.S.C. § 2703(c)(2), for the Google Accounts associated with each device ID appearing on the

Device List about which the government inquires.

   II.         Information to Be Seized

   All information described above in Section I that constitutes evidence of violations of 18

U.S.C. § 844(i) (arson), involving unknown persons.




              Case 2:20-mj-00358-SCD Filed 09/02/20 Page 4 of 17 Document 1
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT                                                                       Sep 02, 2020
                                                                   for the
                                                                                                                                       s/ JeremyHeacox
                                                       Eastern District
                                                     __________         of Wisconsin
                                                                 District  of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )
                                                                             )
                                                                                            Case No.    20-M-358 (SCD)
,QIRUPDWLRQ WKDW LV VWRUHG DW SUHPLVHV FRQWUROOHG E\
                                                                             )
*RRJOH FRQFHUQLQJ D &LW\ RI .HQRVKD JDUEDJH WUXFN                            )

    $33/,&$7,21)25$:$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 6HH $WWDFKPHQW $

located in the                                    District of                                              , there is now concealed (identify the
person or describe the property to be seized):
 6HH $WWDFKPHQW %


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        7LWOH  8QLWHG 6WDWHV &RGH             $UVRQ
        6HFWLRQ 

          The application is based on these facts:
        6HH WKH DWWDFKHG DIILGDYLW

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                        ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                            RYAN ARNOLD Digitally signed by RYAN ARNOLD
                                                                                                        Date: 2020.09.02 19:08:49 -05'00'


                                                                                                         Applicant’s signature

                                                                                                        $7) 6$ 5\DQ $UQROG
                                                                                                         Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      WHOHSKRQH                       (specify reliable electronic means).


Date:        9-2-2020
                                                                                                            Judge’s
                                                                                                            Ju
                                                                                                             udge’s signature
                     Milwaukee, Wis                                                    +RQ 6WHSKHQ & 'ULHV 86 0DJLVWUDWH -XGJH
City and state:
                      Case 2:20-mj-00358-SCD Filed 09/02/20 Page 5 ofPrinted name and title
                                                                      17 Document           1
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

                                                   FILED UNDER SEAL
 IN THE MATTER OF THE SEARCH OF
 INFORMATION THAT IS STORED AT
 PREMISES CONTROLLED BY GOOGLE
 CONCERNING A CITY OF KENOSHA
 GARBAGE TRUCK                                                 20-M-358 (SCD)
                                                   Case No. ____________________

                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Ryan Arnold, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application for a warrant to search

information that is stored at premises controlled by Google, an electronic communication service

and remote computing service provider headquartered in Mountain View, California. The

information to be searched is described in the following paragraphs and in Attachment A. This

affidavit is made in support of an application for a warrant under 18 U.S.C. § 2703(c)(1)(A) to

require Google to disclose to the government the information further described in Attachment

B.I. The government will then review that information and seize the information that is further

described in Attachment B.II.

       2.       I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) and have been since April 2015. As an ATF Special Agent, I have

participated in numerous investigations regarding the unlawful possession of firearms by

convicted felons. I have also conducted investigations related to the unlawful use of firearms,

firearms trafficking, drug trafficking, and arson. Prior to my employment with ATF, I was a

Special Agent with the United States Secret Service (USSS) for nearly 5 years. My duties

included providing and planning dignitary protection, drafting and executing Federal search



            Case 2:20-mj-00358-SCD Filed 09/02/20 Page 6 of 17 Document 1
warrants, investigations of organized crime networks, investigations of threats against USSS

protectees, fraud networks, counterfeit currency investigations, and other financial crime

investigations. Previous to my tenure with the USSS, I served as a police officer with the

Chicago, Illinois, Police Department (CPD). During part of my career as a CPD Officer, I was

assigned to the Organized Crime Division-Gang Enforcement Unit. My responsibilities

included the investigations of street gangs, narcotics distribution, firearms violations, robbery,

home invasions, operating in an undercover capacity, and the authoring and execution of search

warrants.

       3.       This affidavit is intended to show merely that there is sufficient probable cause

for the requested warrant and does not set forth all of my knowledge about this matter.

       4.       Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of 18 U.S.C. § 844(i) (arson) have been

committed by unknown persons. There is also probable cause to search the information

described in Attachment A for evidence of these crimes further described in Attachment B.

                                         JURISDICTION

       5.       This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. Specifically, the United States District

Court for the Eastern District of Wisconsin is “a district court of the United States that has

jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

       BACKGROUND RELATING TO GOOGLE AND RELEVANT TECHNOLOGY

       6.       Based on my training and experience, I know that cellular devices, such as mobile

telephone(s), are wireless devices that enable their users to send or receive wire and/or electronic




            Case 2:20-mj-00358-SCD Filed 09/02/20 Page 7 of 17 Document 1
communications using the networks provided by cellular service providers. Using cellular

networks, users of many cellular devices can send and receive communications over the Internet.

       7.       I also know that many devices, including but not limited to cellular devices, have

the ability to connect to wireless Internet (“wi-fi”) access points if the user enables wi-fi

connectivity. These devices can, in such cases, enable their users to send or receive wire and/or

electronic communications via the wi-fi network. A tablet such as an iPad is an example of a

device that may not have cellular service but that could connect to the Internet via wi-fi. Wi-fi

access points, such as those created through the use of a router and offered in places like homes,

hotels, airports, and coffee shops, are identified by a service set identifier (“SSID”) that functions

as the name of the wi-fi network. In general, devices with wi-fi capability routinely scan their

environment to determine what wi-fi access points are within range and will display the names of

networks within range under the device’s wi-fi settings.

       8.       Based on my training and experience, I also know that many devices, including

many cellular and mobile devices, feature Bluetooth functionality. Bluetooth allows for short-

range wireless connections between devices, such as between a device such as a cellular phone

or tablet and Bluetooth-enabled headphones. Bluetooth uses radio waves to allow the devices to

exchange information. When Bluetooth is enabled, a device routinely scans its environment to

identify Bluetooth devices, which emit beacons that can be detected by devices within the

Bluetooth device’s transmission range, to which it might connect.

       9.       Based on my training and experience, I also know that many cellular devices,

such as mobile telephones, include global positioning system (“GPS”) technology. Using this

technology, the device can determine its precise geographical coordinates. If permitted by the

user, this information is often used by apps installed on a device as part of the apps’ operation.




            Case 2:20-mj-00358-SCD Filed 09/02/20 Page 8 of 17 Document 1
       10.     Based on my training and experience, I know Google is a company that, among

other things, offers an operating system (“OS”) for mobile devices, including cellular phones,

known as Android. Nearly every device using the Android operating system has an associated

Google account, and users are prompted to add a Google account when they first turn on a new

Android device.

       11.     In addition, based on my training and experience, I know that Google offers

numerous apps and online-based services, including messaging and calling (e.g., Gmail,

Hangouts, Duo, Voice), navigation (Maps), search engine (Google Search), and file creation,

storage, and sharing (e.g., Drive, Keep, Photos, and YouTube). Many of these services are

accessible only to users who have signed in to their Google accounts. An individual can obtain a

Google account by registering with Google, and the account identifier typically is in the form of

a Gmail address (e.g., example@gmail.com). Other services, such as Maps and YouTube, can

be used with limited functionality without the user being signed in to a Google account.

       12.     Based on my training and experience, I also know Google offers an Internet

browser known as Chrome that can be used on both computers and mobile devices. A user has

the ability to sign-in to a Google account while using Chrome, which allows the user’s

bookmarks, browsing history, and other settings to be uploaded to Google and then synced

across the various devices on which the subscriber may use the Chrome browsing software,

although Chrome can also be used without signing into a Google account. Chrome is not limited

to mobile devices running the Android operating system and can also be installed and used on

Apple devices and Windows computers, among others.

       13.     Based on my training and experience, I know that, in the context of mobile

devices, Google’s cloud-based services can be accessed either via the device’s Internet browser




         Case 2:20-mj-00358-SCD Filed 09/02/20 Page 9 of 17 Document 1
or via apps offered by Google that have been downloaded onto the device. Google apps exist

for, and can be downloaded to, devices that do not run the Android operating system, such as

Apple devices.

       14.       According to my training and experience, as well as open-source materials

published by Google, I know that Google offers accountholders a service called “Location

History,” which authorizes Google, when certain prerequisites are satisfied, to collect and retain

a record of the locations where Google calculated a device to be based on information

transmitted to Google by the device. That Location History is stored on Google servers, and it is

associated with the Google account that is associated with the device. Each accountholder may

view their Location History and may delete all or part of it at any time.

       15.       Based on my training and experience, I know that the location information

collected by Google and stored within an account’s Location History is derived from sources

including GPS data and information about the wi-fi access points and Bluetooth beacons within

range of the device. Google uses this information to calculate the device’s estimated latitude and

longitude, which varies in its accuracy depending on the source of the data. Google records the

margin of error for its calculation as to the location of a device as a meter radius, referred to by

Google as a “maps display radius,” for each latitude and longitude point.

       16.       Based on open-source materials published by Google and my training and

experience, I know that Location History is not turned on by default. A Google accountholder

must opt-in to Location History and must enable location reporting with respect to each specific

device and application on which they use their Google account in order for that usage to be

recorded in Location History. A Google accountholder can also prevent additional Location

History records from being created at any time by turning off the Location History setting for




         Case 2:20-mj-00358-SCD Filed 09/02/20 Page 10 of 17 Document 1
their Google account or by disabling location reporting for a particular device or Google

application. When Location History is enabled, however, Google collects and retains location

data for each device with Location Services enabled, associates it with the relevant Google

account, and then uses this information for various purposes, including to tailor search results

based on the user’s location, to determine the user’s location when Google Maps is used, and to

provide location-based advertising. As noted above, the Google accountholder also has the

ability to view and, if desired, delete some or all Location History entries at any time by logging

into their Google account or by enabling auto-deletion of their Location History records older

than a set number of months.

       17.     Location data, such as the location data in the possession of Google in the form of

its users’ Location Histories, can assist in a criminal investigation in various ways. As relevant

here, I know based on my training and experience that Google has the ability to determine, based

on location data collected and retained via the use of Google products as described above,

devices that were likely in a particular geographic area during a particular time frame and to

determine which Google account(s) those devices are associated with. Among other things, this

information can indicate that a Google accountholder was near a given location at a time relevant

to the criminal investigation by showing that his/her device reported being there.

       18.     Based on my training and experience, I know that when individuals register with

Google for an account, Google asks subscribers to provide certain personal identifying

information. Such information can include the subscriber’s full name, physical address,

telephone numbers and other identifiers, alternative email addresses, and, for paying subscribers,

means and source of payment (including any credit or bank account number). In my training and

experience, such information may constitute evidence of the crimes under investigation because




         Case 2:20-mj-00358-SCD Filed 09/02/20 Page 11 of 17 Document 1
the information can be used to identify the account’s user or users. Based on my training and my

experience, I know that even if subscribers insert false information to conceal their identity, this

information often provide clues to their identity, location, or illicit activities.

        19.     Based on my training and experience, I also know that Google typically retains

and can provide certain transactional information about the creation and use of each account on

its system. This information can include the date on which the account was created, the length of

service, records of login (i.e., session) times and durations, the types of service utilized, the

status of the account (including whether the account is inactive or closed), the methods used to

connect to the account (such as logging into the account via the provider’s website), and other

log files that reflect usage of the account. In addition, Google often has records of the Internet

Protocol address (“IP address”) used to register the account and the IP addresses associated with

particular logins to the account. Because every device that connects to the Internet must use an

IP address, IP address information can help to identify which computers or other devices were

used to access the account.

                                        PROBABLE CAUSE

        20.     On August 23, 2020, Mr. Jacob Blake was shot multiple times by personnel of the

Kenosha Police Department. That incident precipitated both non-violent protests and violent

rioting, the latter of which included various arsons throughout the city of Kenosha, Wisconsin.

The unrest and violence grew so dangerous that the Wisconsin National Guard eventually

deployed over 1,000 individuals to the area, in an effort to keep the peace. Federal resources

were also marshalled to investigate various crimes associated with these incidents, including

arsons and looting. The ATF, for its part, deployed its National Response Team of 50 expert

arson investigators to Kenosha, who are currently processing scenes, collecting video evidence,




         Case 2:20-mj-00358-SCD Filed 09/02/20 Page 12 of 17 Document 1
and identifying potential subjects. The instant warrant application is made as part of that

response effort.

       21.     On August 25, 2020, a garbage truck belonging to the City of Kenosha was

burned in an act of arson. Based on my conversations with City of Kenosha personnel and

fellow law enforcement, I understand that the purchase and use of this same garbage truck

affected interstate commerce. The truck was burned while parked in an area demarcated by the

following latitude/longitude coordinates: 42.583947, -87.826878; 42.584058, -87.826896,

42.584027, -87.827127; 42.583913, -87.827107.

       22.     I have reviewed surveillance video generated by Kenosha Lumber, 1325 56th

Street, Kenosha, Wisconsin, related to this incident. That video, from approximately 12:05 AM

to 12:15 AM, depicts the following sequence: a white SUV pulls into the north parking lot of

Kenosha Lumber; the vehicle parks at the east end of the north lot; an individual gets out and

removes several items; that individual walks toward the City of Kenosha garbage truck parked

nearby (and described above); the individual returns to the vehicle and quickly drives off; and,

finally, an increasing amount of light and smoke come from the direction of the City of Kenosha

garbage truck, which was later found burned. The truck and actual act of arson are too far off

camera to be seen directly.

       23.     On August 31, 2020, law enforcement interviewed a citizen witness who similarly

described how, during the very early morning hours of August 25, 2020, this witness saw a male

subject park a white SUV in the Kenosha Lumber lot, exit his vehicle, set the City of Kenosha

garbage truck on fire, return to his vehicle, and drive off.

       24.     I submit that there is probable cause to search information that is currently in the

possession of Google and that relates to the devices that reported being within the Target




         Case 2:20-mj-00358-SCD Filed 09/02/20 Page 13 of 17 Document 1
Location described in Attachment A during the time period described in Attachment A for

evidence of the crimes under investigation. The information to be searched includes (1)

identifiers of each device; (2) the location(s) reported by each device to Google and the

associated timestamp; and (3) basic subscriber information for the Google account(s) associated

with each device.

       25.      The proposed warrant sets forth a multi-step process whereby the government will

obtain the information described above. Specifically, as described in Attachment B.I:

             a. Using Location History data, Google will identify those devices that it calculated

                were or could have been (based on the associated margin of error for the

                estimated latitude/longitude point) within the Target Location described in

                Attachment A during the time period described in Attachment A. For each

                device, Google will provide a anonymized identifier, known as a Reverse

                Location Obfuscation Identifier (“RLOI”), that Google creates and assigns to

                device for purposes of responding to this search warrant; Google will also provide

                each device’s location coordinates along with the associated timestamp(s),

                margin(s) of error for the coordinates (i.e,. “maps display radius”), and source(s)

                from which the location data was derived (e.g., GPS, wi-fi, bluetooth), if

                available. Google will not, in this step, provide the Google account identifiers

                (e.g., example@gmail.com) associated with the devices or basic subscriber

                information for those accounts to the government.

             b. The government will identify to Google the devices appearing on the list

                produced in step 1 for which it seeks the Google account identifier and basic




        Case 2:20-mj-00358-SCD Filed 09/02/20 Page 14 of 17 Document 1
                subscriber information. The government may, at its discretion, identify a subset

                of the devices.

             c. Google will then disclose to the government the Google account identifier

                associated with the devices identified by the government, along with basic

                subscriber information for those accounts.

       26.      This process furthers efficiency and privacy by allowing for the possibility that

the government, upon reviewing contextual information for all devices identified by Google,

may be able to determine that one or more devices associated with a Google account (and the

associated basic subscriber information) are likely to be of heightened evidentiary value and

warrant further investigation before the records of other accounts in use in the area are disclosed

to the government.

                                         CONCLUSION

       27.      Based on the foregoing, I request that the Court issue the proposed warrant,

pursuant to 18 U.S.C. § 2703(c).

       28.      I further request that the Court direct Google to disclose to the government any

information described in Section I of Attachment B that is within its possession, custody, or

control. Because the warrant will be served on Google, who will then compile the requested

records at a time convenient to it, reasonable cause exists to permit the execution of the

requested warrant at any time in the day or night.




         Case 2:20-mj-00358-SCD Filed 09/02/20 Page 15 of 17 Document 1
                                       ATTACHMENT A

                                    Property To Be Searched

      This warrant is directed to Google LLC and applies to:

       (1) Location History data, sourced from information including GPS data and information

            about visible wi-fi points and Bluetooth beacons transmitted from devices to Google,

            reflecting devices that Google calculated were or could have been (as indicated by

            margin of error, i.e., “maps display radius”) located within the geographical region

            bounded by the latitudinal and longitudinal coordinates, dates, and times below

            (“Initial Search Parameters”); and

       (2) identifying information for Google Accounts associated with the responsive Location

       History data.

                                     Initial Search Parameters

       x        Date: August 25, 2020
       x        Time Period: 12:05 AM to 12:15 AM (CST)
       x        Target Location: Geographical area identified as:
                42.583947, -87.826878; 42.584058, -87.826896, 42.584027, -87.827127;
                42.583913, -87.827107

                Also approximately depicted using the following image:




Google is further ordered to disclose the above information to the Government within 10 days of
the issuance of this warrant.




           Case 2:20-mj-00358-SCD Filed 09/02/20 Page 16 of 17 Document 1
                                         ATTACHMENT B

                                   Particular Items to Be Seized

   I.         Information to be disclosed by Google

         The information described in Attachment A, via the following process:

         1.      Google shall query location history data based on the Initial Search Parameters

specified in Attachment A. For each location point recorded within the Initial Search

Parameters, and for each location point recorded outside the Initial Search Parameters where the

margin of error (i.e., “maps display radius”) would permit the device to be located within the

Initial Search Parameters, Google shall produce to the government information specifying the

corresponding unique device ID, timestamp, location coordinates, display radius, and data

source, if available (the “Device List”).

         2.      The government shall review the Device List and identify to Google the devices

about which it seeks to obtain Google account identifier and basic subscriber information. The

government may, at its discretion, identify a subset of the devices.

         3.      Google shall disclose to the government identifying information, as defined in 18

U.S.C. § 2703(c)(2), for the Google Accounts associated with each device ID appearing on the

Device List about which the government inquires.

   II.        Information to Be Seized

   All information described above in Section I that constitutes evidence of violations of 18

U.S.C. § 844(i) (arson), involving unknown persons.




          Case 2:20-mj-00358-SCD Filed 09/02/20 Page 17 of 17 Document 1
